          Case 1:19-cv-00536-HSO-JCG Document 48 Filed 04/22/21 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF MISSISSIPPI
                                      SOUTHERN DIVISION


     DERRICK EVANS,

                                Plaintiff,

                       v.                                          Civil Action No.: 1:19-CV-00536-HSO-JCG

     THE HUFFINGTONPOST.COM, INC. and
     ASHLEY FEINBERG,

                                Defendants.



     DEFENDANTS’ NON-CONFIDENTIAL MEMORANDUM IN SUPPORT OF THEIR
           UNOPPOSED MOTION TO ACCEPT EXHIBITS UNDER SEAL


           Defendants The HuffingtonPost.com, Inc. (“HuffPost”) and Ashley Feinberg (collectively,

“Defendants”) pursuant to Local Uniform Civil Rule 79(e)(3), through counsel, file this Non-

Confidential Memorandum in Support of their Unopposed Motion To File Exhibits Under Seal,

and would show the following:

                                    I.       RELEVANT BACKGROUND

           On April 12, 2021, Plaintiff filed his Response in Opposition to Defendants’ Motion to

Dismiss for Lack of Personal Jurisdiction. (Docs. 45 and 46). In support of his Response, Plaintiff

relies on, among other exhibits, Exhibit I (HuffPost Counsel Correspondence).1 At Defendants

request, Plaintiff filed a redacted copy of Exhibit I because the exhibit contains sensitive and

confidential financial information that should be protected from public disclosure. Plaintiff would

like to submit an unredacted copy of Exhibit I to the Court.


1
    Plaintiff and Defendants have both attached redacted version of the aforementioned Exhibit.


                                                           1
      Case 1:19-cv-00536-HSO-JCG Document 48 Filed 04/22/21 Page 2 of 4




       Accordingly, Defendants request that the Court receive the unredacted copy of Exhibit I

under seal. Plaintiff does not oppose this request.

                                   II. LEGAL ARGUMENT

       Exhibit I to Plaintiff’s response contains HuffPost’s confidential financial information,

including sensitive details about its revenue sources and figures. While motions to seal are to be

granted cautiously, “sealing may be appropriate where orders incorporate confidential business

information.” N. Cypress Med. Ctr. Operating Co. v. Cigna Healthcare, 781 F.3d 182, 204 (5th

Cir. 2015). Defendants maintain that the financial documentation included in the supplemental

interrogatory responses are confidential commercial information that is not to be revealed to the

general public. See Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1225-26 (Fed. Cir.

2013) (recognizing an interest in keeping product-specific financial information secret).

       Defendants are aware that “a court must use caution in exercising its direction to place

records under seal,” and that consideration of such motion must take into account the strong

presumption that court records are public and weigh that principle against any countervailing

interests that would be served by closure. United States v. Holy Land Found. For Relief and Dev.,

624 F.3d 685, 686-91 (5th Cir. 2010). In the instant case, however, no legitimate purpose is served

by making an unredacted version of Exhibit I publicly accessible, including accessible online via

the Court’s PACER/ECF system.

       Additionally, the Parties have agreed to maintain the confidentiality of the information

contained in Exhibit I. See Seals v. Herzing Inc.-New Orleans, 482 Fed. Appx. 893, 896 (5th Cir.

2012) (affirming district court’s grant of motion to seal in part because the parties had in place an

agreement to maintain confidentiality).




                                                 2
      Case 1:19-cv-00536-HSO-JCG Document 48 Filed 04/22/21 Page 3 of 4




       There are clear and compelling reasons to seal the unredacted copy of Exhibit I from public

access, and the seal—which encompasses only a small part of Exhibit I—would be a narrowly

tailored to protect only the confidential financial information. No public interest would be served

by public disclosure of that sensitive information, and the public will have access to the redacted

version of Exhibit I that has already been placed in the Court’s public docket.

       If the Court grants the instant Motion, all conventionally filed documents will comply with

the requirements of L. U. Civ. R. 79(e). Further, if the Court grants this Motion, Defendants seek

to have the unredacted version of Exhibit I sealed for the duration of this case until full and final

judgment and exhaustion of any appeals, at which time Defendants request the Exhibit be

destroyed.

                                      III. CONCLUSION

       Defendants respectfully request the Court to enter an order allowing Defendants to submit

under seal Exhibit I.

       RESPECTFULLY SUBMITTED, this the 22nd day of April, 2021.

                                              Respectfully Submitted,

                                              s/ Michael J. Bentley
                                              W. Wayne Drinkwater
                                              wdrinkwater@bradley.com
                                              Michael J. Bentley
                                              mbentley@bradley.com
                                              BRADLEY ARANT BOULT CUMMINGS LLP
                                              Suite 1000, One Jackson Place
                                              188 East Capitol Street
                                              Post Office Box 1789
                                              Jackson, MS 39215-1789
                                              Telephone: (601) 948-8000
                                              Facsimile: (601) 948-3000




                                                 3
      Case 1:19-cv-00536-HSO-JCG Document 48 Filed 04/22/21 Page 4 of 4




                                              Joseph J. Saltarelli (Pro Hac Vice)
                                              jsaltarelli@HuntonAK.com
                                              Sherli Furst (Pro Hac Vice)
                                              sfurst@HuntonAK.com
                                              Silvia Ostrower (Pro Hac Vice)
                                              sostrower@HuntonAK.com
                                              HUNTON ANDREWS KURTH LLP
                                              200 Park Avenue
                                              New York, NY 10166-0005
                                              Telephone: (212) 309-1000
                                              Facsimile: (212) 309-1100

                                              Attorneys for Defendants
                                              TheHuffingtonPost.com, Inc.
                                              and Ashley Feinberg




                                CERTIFICATE OF SERVICE

        I hereby certify that on April 22, 2021, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to all attorneys
of record.



                                                 s/ Michael J. Bentley
                                                 Michael J. Bentley




                                                 4
